Title: To Thomas Jefferson from Pierre Auguste Adet, 3 March 1806
From: Adet, Pierre Auguste
To: Jefferson, Thomas


                        
                            Monsieur Le Président
                            
                            Nevers 3 Mars 1806.
                        
                        J’ose esperer que vous recevrez avec bonté l’exemplaire que j’ai l’honneur de vous adresser d’un traité
                            elementaire de chimie que j’ai redigé par ordre du gouvernement. je desire bien sincerement que cet ouvrage puisse obtenir
                            Votre Suffrage, et Surtout que l’hommage que je me plais à vous en faire Soit à vos yeux une preuve de l’attachement, et
                            du Respect que je vous ai voué et que conserverois toujours pour
                            vous ceux qui ont eu le bonheur de vous connoitre. j’aurois desiré, Monsieur Le président, m’acquitter plustout d’un
                            devoir qui m’etoit imposé à La fois et par mes Sentiments, et par les Egards qui vous sont dus, et comme chef d’une des
                            nations les plus recommandables de la terre, et comme l’un des savants les plus éclairés et Les plus illustres du Siècle.
                            Mais Les devoirs de ma place, mon eloignement de la Capitale de l’empire, en me laissant d’un coté peu de moments, de
                            l’autre en m’otant l’opportunité des occasions, m’ont privé jusqu’a ce moment du plaisir de vous exprimer mes sentiments.
                            quoiqu’il en Soit, Monsieur le prèsident, veuillez bien être persuadé que les Vertus, les hautes qualités qui Vous
                            distinguent ont fait une trop vive impression sur moi, pour que je ne leur rendisse pas dans le Silence l’hommage qui leur
                            est dus. toujours attentif à cequi pouvoit interesser le pays qui a le bonheur d’être gouvernè par vous, j’ai constamment
                                suivi la marche de Votre administration à la fois ferme sage et
                            paternelle. j’ai vu qu’elle grande influence elle devoit avoir sur la marche rapide de la civilisation vers le terme ou
                            elle peut être porteé, et sur la prospérité d’une nation qui necessairement doit briller d’un vif eclat sur la terre. je
                            n’ai pu Surtout vous voir Sans attendrissement reparer envers les malheureux indigènes de l’amèrique les torts de nos
                            ancêtres, au lieu de leur donner comme eux nos passions et nos vices, leur faire partager les bienfaits de la
                            civilisation, et les enrichir des tributs que les arts Les Sciences et l’industrie nous payent pour prix de nos
                            recherches et de nos efforts. je n’ai rien laissé echapper des circonstances qui rappeleront toujours aux américains le
                            temps ou vous les aurez gouvernès, et je n’ai pu que les benir d’avoir sçu choïsir pour leur chef celui qui etoit le plus
                            digne de l’être. puissiez vous, Monsieur Le président, occuper Longtemps encore Le fauteuil de la présidence, et loin du
                            tumulte des armes et de la guerre qui agitera peutêtre longtemps encore la vieille Europe malgré les efforts, les vües
                            pacifiques, et les trîomphes de notre empereur, asseoir sur une base inébranlable La félicite de cette portion du genre
                            humain qui doit vous honorer comme son pere.
                        tels sont les Voeux que je forme pour vous, Monsieur Le Prèsident, je vous prie de croire à leur sincérite et
                            d’agrèer avec bonté l’expression de l’attachement et de La veneration profonde avec Laquelle j’ai l’honneur d’être
                            
                  Monsieur le Prèsident Votre très humble Et très obeissant Serviteur
                        
                            P. A Adet.
                        
                    